Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 12, 2022 has been entered.  
. Claims 1-5, 7-21 are pending and are directed toward SECURITY VERIFICATION METHOD, APPARATUS, AND SYSTEM.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Zalepa (R# 72706) on 05/24/2022 (see attached interview summary).
The application has been amended as follows:
1. (Currently Amended) A method comprising:
receiving, by a second autonomous vehicle, a message from a first autonomous vehicle, the message including a signed body portion and a triple, the signed body portion comprising an order to remotely control the second autonomous vehicle and the triple comprising a public identifier of the first autonomous vehicle, a public key of the first autonomous vehicle, and a certificate of the first autonomous vehicle, wherein the public identifier is generated at least in part on a unique device secret of the first autonomous vehicle and wherein the certificate comprises an encrypted ciphertext generated by encrypting the public key;
authenticating the message by verifying the certificate of the first autonomous vehicle;
logging the message into a blockchain storage structure, the blockchain storage structure storing a plurality of blocks, each blocking including the signed body portion; 
executing one or more orders included within the signed body portion; and
transmitting a second message to the first autonomous vehicle, the second message including a second signed body portion that includes a response to the order to remotely control the second autonomous vehicle.
(Previously Presented) The method of claim 1, the triple generated using a Device Identity Composition Engine (DICE)-Robust Internet of Things (RIoT) core layer.
(Original) The method of claim 1, the signed body portion signed using a private key corresponding to the public key of the first autonomous vehicle.
(Canceled)
(Canceled) 
(Canceled)
(Previously Presented) The method of claim 1, the authenticating the message comprising doubly decrypting the triple to obtain a result and comparing the result to the public identifier.
(Previously Presented) The method of claim 1, the authenticating the message further comprising confirming an identity of the first autonomous vehicle by querying a remote database using the triple.
(Currently Amended) A non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining steps of: 
receiving, by a second autonomous vehicle, a message from a first autonomous vehicle, the message including a signed body portion and a triple, the signed body portion comprising an order to remotely control the second autonomous vehicle and the triple comprising a public identifier of the first autonomous vehicle, a public key of the first autonomous vehicle, and a certificate of the first autonomous vehicle, wherein the public identifier is generated at least in part on a unique device secret of the first autonomous vehicle and wherein the certificate comprises an encrypted ciphertext generated by encrypting the public key;
authenticating the message by verifying the certificate of the first autonomous vehicle;
logging the message into a blockchain storage structure, the blockchain storage structure storing a plurality of blocks, each blocking including the signed body portion; 
executing one or more orders included within the signed body portion; and
transmitting a second message to the first autonomous vehicle, the second message including a second signed body portion that includes a response to the order to remotely control the second autonomous vehicle.
(Previously Presented) The non-transitory computer readable storage medium of claim 9, the triple generated using a Device Identity Composition Engine (DICE)-Robust Internet of Things (RIoT) core layer.
(Canceled) 
(Canceled) 
(Previously Presented) The non-transitory computer readable storage medium of claim 9, the authenticating the message comprising doubly decrypting the triple to obtain a result and comparing the result to the public identifier.
(Previously Presented) The non-transitory computer readable storage medium of claim 9, the authenticating the message further comprising confirming an identity of the first autonomous vehicle by querying a remote database using the triple.
(Currently Amended) A device comprising:
a processor; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising logic performing steps of:
receiving, by a second autonomous vehicle, a message from a first autonomous vehicle, the message including a signed body portion and a triple, the signed body portion comprising an order to remotely control the second autonomous vehicle and the triple comprising a public identifier of the first autonomous vehicle, a public key of the first autonomous vehicle, and a certificate of the first autonomous vehicle, wherein the public identifier is generated at least in part on a unique device secret of the first autonomous vehicle and wherein the certificate comprises an encrypted ciphertext generated by encrypting the public key;
authenticating the message by verifying the certificate of the first autonomous vehicle;
logging the message into a blockchain storage structure, the blockchain storage structure storing a plurality of blocks, each blocking including the signed body portion; 
executing one or more orders included within the signed body portion; and
transmitting a second message to the first autonomous vehicle, the second message including a second signed body portion that includes a response to the order to remotely control the second autonomous vehicle.
(Previously Presented) The device of claim 15, the triple generated using a Device Identity Composition Engine (DICE)-Robust Internet of Things (RIoT) core layer.
(Canceled)
(Canceled) 
(Previously Presented) The device of claim 15, the authenticating the message comprising doubly decrypting the triple to obtain a result and comparing the result to the public identifier.
(Previously Presented) The device of claim 15, the authenticating the message further comprising confirming an identity of the first autonomous vehicle by querying a remote database using the triple.
(Previously Presented) The method of claim 7, wherein doubly decrypting the triple to obtain a result and comparing the result to the public identifier comprises:
decrypting the certificate of the first autonomous vehicle using the public key of the first autonomous vehicle to obtain a resulting key; and
decrypting the public identifier of the first autonomous vehicle using the resulting key to obtain the result.

Allowable Subject Matter
Claims 1-3, 7-10, 13-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches the signed body portion comprising an order to remotely control a second autonomous vehicle; the signed body portion comprising a response to an order to remotely control a second autonomous vehicle.
And similar for other independent claims with combination of other limitations.
The closest prior art made of record are:
US PgPub. No.: US 2015/0052352 by DOLEV et al. discloses a method for providing secure connection between vehicles over channels of a wireless communication network, according to which, a first unique pair of digitally signed public key and private key is provided to each vehicle, along with additional vehicle-related data including a visually static collection of attributes of the vehicle.
US PgPub No. 2018/0061237 by Erickson et al. discloses assessing one or more features of drivers within a threshold distance of a self-driving vehicle which has sensors to monitor driving conditions on a travel route within the threshold distance, predicting the behavior of one or more vehicles within the threshold distance based on the assessment of those features, and utilizing the predicted behavior for the self-driving vehicle to drive on the travel route. Changes in the condition or usage of the travel route, the surroundings, and pedestrians and other types of vehicles in the vicinity of the travel route can go into the assessment. Changes in the assessment can alert the self-driving vehicle to change course and the way it monitors data. Information regarding other drivers can be privatized and utilized using a blockchain system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492

Allowable Subject Matter
Claims 1-6, 8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches sending, after a verification page starts, an image capture request carrying an image capture parameter to a server end, wherein the image capture parameter comprises:
at least one of a street view identifier, a course angle, a pitch angle, a view angle scope, an image capture width, and an image capture height;
receiving a live view picture returned by the server end, the live view picture being obtained by the server end by performing live view image capture according to the image capture parameter and prestored street view tile information.
And similar for other independent claims with combination of other limitations.
The closest prior art made of record are:
US Patent No. 8, 713, 703 by Fisk et al. discloses a CAPTCHA challenge tool for determining if a user of a computer is a human or an automated program. The tool presents a set of images. At least a portion of the set of images suggests a chronological sequence when organized correctly. The tool receives a suggested order from the user of the computer. If the suggested order matches the correct order, the tool assumes that the user is a human, if the suggested order does not match the correct order, the tool assumes the user is an automated program.
US PgPub No. 2011/0191820 by Ivey discloses since photo objects are inherently more complex than glyphs, less distortion is required in order to render them useless for comparison and classification, yet is possible to subject them to more distortion and to completely change their orientation while they still remain recognizable. Because of this, the resulting image would still be highly recognizable to humans, but not easily compared to other instances of the same thing.
US PgPub No. 2013/0298195 by Liu et al. discloses adding images to a database by collecting images by querying descriptive keywords to an image search engine or crawling images from the Internet.
NPL (A Novel Image Based CAPTCHA Using Jigsaw Puzzle, IEEE 2010, pp.351-356) by Gao et al. discloses the first time to exploit jigsaw puzzles as a CAPTCHA.
NPL (A Novel Image Based CAPTCHA Using Jigsaw Puzzle, IEEE 2013, pp.249-256) by Mondal et al. discloses a puzzle under Gaussian noise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492